                        IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                             CIVIL ACTION NO.: 5:19-cv-00030-BO

 TSEGEREDA BEYENE,                          )
                                            )
         Plaintiff,                         )       ORDER GRANTING SECOND
                                            )       CONSENT MOTION TO STAY
 vs.                                        )   PROCEEDINGS AND TO EXTEND THE
                                            )    TIME TO MOVE. SERVE AN ANSWER
 INTERNATIONAL BUSINESS                     )        OR OTHERWISE PLEAD TO
 MACHINES CORPORATION,                      )   PLAINTIFF'S AMENDED COMPLAINT
                                            )
         Defendant.                         )

       THIS MATTER having come before this Court on Defendant's Second Consent Motion

for an Order to stay proceedings for sixty (60) days until June 21, 2019 and to extend the time

allowed to move, serve an Answer or otherwise plead to Plaintiff's Amended Complaint for thirty

(30) days after the expiration of the stay of proceedings; and

       It appearing to this Court that good cause exists for the granting of this Motion; and that

said motion should be allowed;

        IT IS NOW THEREFORE ORDERED that the Consent Motion to Stay Proceedings

shall be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that this matter shall be stayed for a period of sixty (60)

days until June 21, 2019.

       IT IS FURTHER ORDERED that the time allowed for Defendant to move, serve an

Answer or otherwise plead to Plaintiff's Amended Complaint shall be extended to thirty (30) days

after the expiration of the stay.
IT IS SO ORDERED.

This the   liaay   of April, 2019.




                                     CHIEF UNITED STATES DISTRICT JUDGE
